Plaintiffs intestate, while reporting to work as a guard on a vessel, fell from a ladder providing access from a pier to the vessel, and received injuries from which he died. Defendant Monitor Machinery Corporation was making repairs on the vessel and supplied the ladder. Defendant American Export Lines, Inc., was the general agent under a general agency agreement “to manage and conduct the business of” *977the vessel, which was owned by the United States of America. In this action to recover damages for wrongful death and for conscious pain and suffering, the complaint as against defendant American Export was dismissed at the end of the plaintiff’s case, and the jury rendered a verdict in favor of plaintiff and against defendant Monitor. Plaintiff and defendant Monitor appeal from the judgment insofar as it is against them. Judgment unanimously affirmed, with costs to plaintiff-respondent against defendant-appellant and with costs to defendant-respondent against plaintiff-appellant. (Colello v. Stevenson é Co., 284 App. Div. 805; Atlantic Coast Line B. B. Co. v. Agwilines, Inc., 195 F. 2d 459.) Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.